Citation Nr: 0828105	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
January 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a left knee disability.  This case was 
previously before the Board in January 2008, and was remanded 
for additional development of the record.  As the requested 
action has been accomplished, the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's in-service left knee complaints were acute 
and transitory and resolved without residual disability.

2.  There is no competent medical evidence linking any 
current left knee disability to service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1101, 1131 (West 2002); 
38 C.F.R. § 3.303(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a February 2007 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  The veteran was advised of the evidence needed to 
establish a disability rating and an effective date in March 
2006.  The claim was last readjudicated in April 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA examination reports, and his testimony 
at a hearing before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the veteran's claim includes his 
statements and some findings on VA examination.  In this 
regard, the Board acknowledges that the service medical 
records show that the veteran was seen in September 1987 for 
left knee complaints.  He reported an ache.  The assessment 
was to rule out left knee strain/muscle.  He was treated with 
heat packs and Ace wraps.

On VA examination in March 2008, the veteran reported that in 
2004, after having right knee surgery, he overused his left 
knee.  He believed that this contributed to his current left 
knee condition.  He stated that he had left knee pain when he 
climbed the ladders on the aircraft carrier and when he 
carried heavy flight gear.  He asserted that he did not 
report his left knee pain during service because the pain was 
mild and self-limited.  An examination of the left knee was 
positive for clicks or snaps and grinding.  

The evidence against the veteran's claim includes the service 
treatment records, a pre-discharge VA examination, and a 
March 2008 VA examination.  The Board acknowledges that the 
veteran was seen on two occasions in September 1987 for left 
knee complaints.  On his initial visit, an examination 
disclosed no swelling or discoloration.  There was full range 
of motion and no crepitus.  The veteran was not limping.  
When seen four days later, it was reported that the left knee 
pain had resolved, and that the veteran was doing fine.  He 
was assessed as being fit for duty.

On annual physical examinations in July 1988, June 1989, June 
1991, June 1998, May 1999, and June 2003, the veteran denied 
joint pain, and clinical evaluations of the lower extremities 
were normal.  On examination in June 2005, the veteran 
reported a right medial meniscus tear, but there was no 
reference to the left knee. 

The veteran was afforded a pre-discharge examination by the 
VA in November 2005.  No history pertaining to the left knee 
was listed.  An examination of the left knee was completely 
normal, as there was no evidence of subluxation, locking, 
joint effusion or crepitus.  The veteran had full range of 
motion, and Drawer's and McMurray's tests were normal.  An X-
ray study of the left knee was within normal limits.  The 
diagnosis was that there was no pathology involving the left 
knee.  

The Board concedes that the veteran did have complaints of 
left knee pain on the March 2008 VA examination.  The only 
abnormalities consisted of clicks and grinding, and all other 
findings were normal.  The diagnosis was left knee strain.  
The examiner commented that he was unable to resolve the 
issue of whether the veteran's current left knee condition 
was related to service without resort to speculation.  He 
observed that while the veteran stated he had left knee pain 
during service, there was no supporting documentation as to 
the chronicity and severity of the condition after the 
initial pain in service and after service.  He stated he did 
not have sufficient medical information to render an opinion.

The Board points out that while the veteran testified that a 
physician noted clicking in his left knee when he was seen 
following his right knee surgery, there is no clinical 
evidence to support this allegation.  In addition, in light 
of the numerous annual examinations in which the veteran had 
the opportunity to report any left knee problems, the absence 
of such complaints is significant, and renders the veteran's 
claim that he experienced left knee pain during service less 
credible.  The Board also emphasizes that the VA pre-
discharge examination revealed no pathology involving the 
left knee.  

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's allegations regarding the onset and etiology of his 
left knee disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


